Citation Nr: 1139227	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-49 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.  He had additional subsequent service in the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO, in part, denied service connection for a back disability.  The Veteran appealed the RO's February 2009 rating action to the Board. 

The Veteran was provided a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A copy of the hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directives below, is warranted prior to further appellate review of the claim for service connection for a low back disorder. 

The Veteran seeks service connection for a low back disorder.  He contends that he did not have a low back disorder prior to service entrance, but that he injured his low back when he was ordered to pick up cigarettes during boot camp.  (Transcript (T.) at pages (pgs.) 4-6)).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel  concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

The Veteran received an entrance examination in August 1952.  At this time, clinical examination of the spine and musculoskeletal system was normal.  See August 1952 report of medical examination.  The Veteran denied any history of swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, as well as any history of injury than otherwise noted.  See August 1952 report of medical history.

An early December 1952 service treatment record documents that the Veteran was advised to return for radiographs of the lumbosacral joint.  A few days thereafter, X-rays of the spine were noted as showing an anterior-inferior displacement of the body of the 5th lumbar vertebra, consistent with spondylolisthesis.  Also shown was a spina bifida occulta of the 1st sacral segment.  An April 1953 clinical record documents that the Veteran apparently reported having been in a motorcycle accident in 1952, in which he injured his back.  A history of sharp pain over the lumbar area occurring the prior Friday was noted.  

In October 1956 the Veteran received a separation examination.   Examination of the spine and the remaining musculoskeletal system was clinically abnormal and an assessment of "[p]ynal sinus" was made.  See October 1956 report of medical examination.  

Contained within the Veteran's service treatment records are two (2) reports of medical history dated in December 1957 and August 1959 related to the Veteran's service in the Naval Reserve.  These reports document that the Veteran denied any history musculoskeletal problems on each occasion.  

Post-service evidence of record include reports, prepared by R. R. D. C.  A review of Dr. R.'s records discloses that the Veteran gave a history of low back pain that began after he was involved in a job-related injury in February 2004.  The Veteran further indicated that for the previous 40 years and at that time, he was employed full-time in an occupation that required occasional lifting of 100 pounds or greater.  These reports disclose that the Veteran was diagnosed with lumbar sciatica and lumbar segmental dysfunction/subluxation.  

During his August 2011 Board hearing, the Veteran essentially reiterated the testimony offered at the September 2010 RO hearing, notably offering a history of having sustained an injury to his low back when he was ordered to pick up cigarettes in boot camp.  He testified that he did not have a low back condition prior to service entrance as reflected by his "normal" entrance examination.  He denied that he had ever been informed by a doctor that his condition was related to service, but nevertheless asserted that he had incurred such a disability in service.  

Based on the above-outlined history and the Veteran's contentions, the Board finds that a VA examination is necessary to decide the present claim.  The service treatment records coupled with the Veteran's offered history indicates that he may have a low back disability that was either incurred or aggravated in service, yet there is insufficient evidence to decide the claim.  The low threshold of a suggestion of a nexus between service and low back disability has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is necessary to decide the etiology of the Veteran's back disorder.
Finally, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, although it is unclear if he is in receipt of such benefits for a low back disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought).  Nevertheless, appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the RO/AMC should attempt to obtain the Veteran's SSA records and associate them with the claims file. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any low back disability.

The following considerations will govern the examination: The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question and provide a full statement of the basis for the conclusion(s) reached: 

Does the evidence of record clearly and unmistakably show that the Veteran had a low back condition that existed prior to his entry onto active duty?

If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service?

If the answer is no, is any current low back disorder(s) etiologically related to, or have its onset during, the Veteran's period of active military service or within the initial post-service year?

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the RO/AMD should again review the record.  If the Veteran's claim remains denied, he and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



